Citation Nr: 1027376	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982 
and from September 1985 to January 1995.   

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
October 2007, a statement of the case was issued in December 
2007, and a substantive appeal was received in January 2008.  

The Veteran testified before the undersigned at a Travel Board 
hearing in February 2010.  A transcript of this proceeding is 
associated with the claims file.  

The June 2007 rating decision also denied service connection for 
a left knee disability, but this benefit was subsequently granted 
by rating decision in July 2008.  The issue of service connection 
for a left knee disability is therefore no longer in appellate 
status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the February 2010 Travel Board hearing, the Veteran 
testified that his service-connected hearing loss had worsened 
since his last VA audiological examination in January 2009.  VA's 
General Counsel has indicated that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that, where the veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination).  Thus, on 
remand, the RO/AMC should schedule the Veteran for a new VA 
audiological examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological 
examination to ascertain the current severity 
of his bilateral hearing loss.  The claims 
file must be made available to the examiner 
for review.  All examination findings should 
be reported to allow for application of VA 
rating criteria.  The examiner is also 
requested to discuss the functional effects of 
the Veteran's bilateral hearing loss on his 
daily activities.

2.  Review the expanded record and determine 
the proper rating for the Veteran's bilateral 
hearing loss.  The Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review of the rating issue.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





                                                                       
(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


